DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 7/8/2022 in response to Office Action 2/8/2022 have been fully considered but they are not persuasive. Please see a detailed analysis of the substantive amendments in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 53-56, 59-62 and 64-65 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US 20110297682 issued to Kwon (hereinafter “Kwon”).
Regarding claim 53, Kwon teaches a tethered closure (Fig 11, 31 and 33) comprising 
   a cap (Fig 16, cap 30) having an opening (has an opening); and 
   a retaining ring (Fig 15, indication ring 33) having a first linear, horizontal slitting line (Fig 11, circumferential bridges 35 are along a linear and horizontal line) superimposed over (shown superimposed over) a second linear, horizontal slitting line (Fig 11, circumferential bridges 336 are along a linear and horizontal line (horizontal cut 337));
wherein the first slitting line includes:
   a plurality of breakable bridges (Fig 12, bridges 336), and
   a non-breakable sector (Fig 12, sector formed by 343) that is wider than the breakable bridges (Fig 12, sector 343 is wider than sector formed by 336) and that creates a link having two ends that serves as a hinge area between the retaining ring and the opening of the cap (Fig 15, area encircled by Detail View B and the elements therein; shows hinge area created a link having two ends that serves as a hinge area between the retaining ring and the opening of the cap); and
   wherein the second slitting line is a single linear slit (line formed by 336) sharing a common midpoint with (shown sharing a common midpoint with) the wider sector of the first slitting line (sector of 343) and defining two flexible links (Fig 16 shows two 343 links flexing) located between (Fig 12 shows said links 343 located between) the first and second lines (line formed by 35 and line formed by 336).

Regarding claim 54, Kwon further teaches a pair of spaced vertical slits (Fig 11, vertical slits on either side of vertical walls of 323 [0069] and bounded by vertical walled pass through slot 333) extending from (said pair of slits extending from) the second slitting line (Fig 11, line formed by 336) and centrally through (said pair of slits extending centrally through) the non-breakable sector (Fig 12, sector formed by 343); wherein the vertical slits extend between (and between) the two ends of the link (Fig 16, links 343) and extend above and below (and above and below) the first slitting line (Fig 11, line formed by 35).

Regarding claim 55, Kwon further teaches a pair of spaced vertical slits (see examiner annotated Kwon Figure 11, hereinafter “EAFK11”) that extend from a point above (EAFK11 shows slits extend from a point above) the second slitting line (Fig 11, line formed by 336) and terminate at either end of (EAFK11 shows terminate at either end of) the non-breakable sector (Fig 12, sector formed by 343).


    PNG
    media_image1.png
    599
    692
    media_image1.png
    Greyscale


Regarding claim 56, Kwon further teaches the second slitting (Fig 11, circumferential bridges 336) is a height (Fig 11, shows circumferential bridges 336 have a height) of x (examiner interprets ‘x’ as broad without criticality disclosed by applicant; wherein examiner interprets variable ‘x’ as ‘manufactured height at the end of production’ which inherently is a variable height) from the first slitting and in which the x height defines the flexibility (Fig 12, shows flexing of links 343 given cited height of second slitting allowing the movement) of the links.

Regarding claim 59, Kwon further teaches the cap is screw threaded (Fig 13, shows screw thread of cap).

Regarding claim 60, Kwon further teaches the retaining ring (Fig 15, indication ring 33) is a tamper-evident band (Figure 12 shows that tampering would necessarily be evident of 33 as the frangible bridges break in order to open the closure).

Regarding claim 61, Kwon further teaches the cap (Fig 16, cap 30) comprises a top plate (Fig 14, top portion of 30) and a depending sidewall (Fig 14, side wall portion of 30).

Regarding claim 62, Kwon further teaches the closure (Fig 11, 31 and 33) is a flip-top closure (Figure 13 shows the closure before flipping the top of it over in Figure 15).

Regarding claim 64, Kwon further teaches the closure (Fig 11, 31 and 33) of claim 41 in combination with a container (Fig 15, container 10).

Regarding claim 65, Kwon further teaches the container is a bottle (Fig 15, container is bottle-shaped and performs the same function as a bottle, hence representing a bottle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US 6474491 issued to Benoit-Gonin et al. (hereinafter “Benoit-Gonin”).
Regarding claim 57, Kwon does not explicitly teach vertical slits that provide a stable flexible area. 
Benoit-Gonin, however, teaches vertical slits (Fig 4, slits on the outer edges of 5 are vertical; define a dimension Fig 4, length between the outer edges of 5) to create a flexible area (Fig 4, hinge-film 5; both hinges combine to define a hinge area; col 2, lines 65-67 - “these two hinge-films… allow stable movement”).

The purpose of a flexible area defined by vertical slits is to create a hard point midway through the tilting of the cap, so that the device is of the "flip-top" type (col 2, lines 11-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure hinge area of Kwon with a flexible area within as taught by Benoit-Gonin in order to advantageously be "flip-top" type (col 2, lines 11-12). This flip-top characteristic makes it possible to perfectly keep the cap in its tilted position, against the elastic return of the synthetic material constituting the device; the user thus does not have to hold the cap in the tilted position during flow of the product contained in the container (col 2, lines 13-17), beneficially reducing hand space used and reducing litter in the environment while reducing the risk of interrupted flow that would cause decreased customer enjoyment.

Regarding claim 58, Kwon/Benoit-Gonin as detailed above already includes all limitations, comprising vertical slits and in which the vertical slits (Fig 4, slits on outer edges of 5) define a dimension (Fig 4, length between the outer edges of 5) which defines the thickness of the hinge area (Fig 4, area of hinge-film 5).

Claims 63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US 20170240326 issued to Rognard et al. (hereinafter “Rognard”).
Regarding claim 63, Kwon does not explicitly teach the flip-top (Kwon, Figure 13 shows the closure before flipping the top of it over in Figure 15) is a sportscap. 
Rognard, however, teaches a flip-top (abstract, flip-top dispensing closure 10) sportscap ([0048] sportscap).

The purpose of a sportscap flip-top is to advantageously provide clean no hassle use to a sports athlete. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flip-top closure of Kwon to be a sportscap as taught by Rognard in order to beneficially tighten the opening of the container to prevent the greatest risk that plagues all containers - leakage. Advantageously, reduced leakage produces higher quality product, not only providing a higher value experience to a consumer by not spilling in their cart or hand as they buy, open or store the container, but also helps maintain a competitive edge in the crowded market of beverage capped containers

Regarding claim 66, Kwon does not explicitly teach the container (Kwon, Fig 15, container 10) has a short neck. 
Rognard, however, teaches a container (Fig 19, container neck 1 necessarily is part of a container) has a short neck finish (Fig 28, short neck 202).

The purpose of a short neck finish is to increase effectiveness of the container at containing contents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container neck of Kwon with a short neck finish as taught by Rognard in order to beneficially reduce the number of turns (i.e. advantageously reducing the delay in enjoyment) by a dehydrated thirsty consumer after a long tennis match, swim meet or marathon. In addition, it benefits beach goers playing football, boogie boarding or jogging to have the reduced turns of a short neck to more quickly shield container contents from sand and seawater for enjoyable reuse later.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733